PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/120,272
Filing Date: 2 Sep 2018
Appellant(s): Myntti, Matthew, Franco



__________________
David G. Burleson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. 35 USC 103, over Myntti et al. in view of Chdosh
a. Appellant argues that the teaching in Myntti et al. regarding surfactants and their concentrations “is applicable to all of the types of materials discussed at ¶ ¶ 0034-37, including cationic surfactants”, suggesting that the lowest possible amount of surfactant permitted in D1/Myntti is 0.2% by weight (p. 8).
	The Examiner disagrees.  
Myntti et al. teaches use of cationic surfactants, but does not provide sufficient specificity to regarding suitable amounts of cationic surfactants, let alone benzalkonium chloride. The teaching, at paragraph [0038], which does not mention cationic surfactants, provides concentrations for “Preferred surfactants” including “alkyl sulfonates, aryl sulfonates and zwitterionic surfactants” (Id.). 
It should also be noted here that Myntti et al. also teaches use of quaternary ammonium compounds as antimicrobial agents (see p. 12, para. [0040], lines 25-26), 
MPEP 2144.08. I. states, “When a single prior art reference which discloses a genus encompassing the claimed species or subgenus but does not expressly disclose the particular claimed species or subgenus, Office personnel should attempt to find additional prior art to show the differences between the prior art primary references and the claimed invention as a whole would have been obvious”.
Accordingly, additional prior art, i.e. Chodosh teaching cationic surfactants and suitable amounts thereof for use in antimicrobial surgical cleaners, was used to show that the differences between the prior art primary reference and the claimed invention, as a whole, would have been obvious.
	Here, Chodosh teaches the advantage of using cationic surfactants, e.g. quaternary ammonium compounds, as antimicrobial agents, within the claimed range of 0.9 to 1.7 g/L. 

	b.  Appellant argues there is no expectation of success for using the cationic concentration range of Chodosh in the compositions of Myntti since “Chadosh is directed to nail infections, the majority of which are fungal” (p. 9).

The Examiner disagrees.
Initially, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chadosh is in the field of applicant’s endeavor insofar as it teaches antimicrobial compositions comprising cationic surfactants for treating microbial infections.  The artisan would have a reasonable expectation of success using the cationic surfactant concentrations of Chadosh based on their suitability for use in antimicrobial compositions for treating microbial infections.
Appellant unfairly limits the teaching of Chadosh to treatment of nail fungus, however, the compositions of Chadosh are taught to be “ideally suited for subcutaneous, cutaneous, or mucosal membrane administration” (Abstract), and may exist in a variety of formulations including “a cleanser, a scrub, a vaginal douche, a perianal wipe, a colostomy wipe, a toothpaste, a mouthwash, or a gel” (see col. 13, Claim 31).  The compositions are also useful for surgical patients as a “pre-surgical patient skin preparation” (col. 7, lines 44-49).

c. Appellant argues that the type of wound treated in Myntti et al., i.e. chronic, is different from the claimed surgical wound, which is acute (p. 9).
However, Myntti et al. does not teach away from surgical wounds; and surgical wounds may be chronic.  According to Appellant’s specification, “Biofilms are a major, perhaps primary, factor in making a wound chronic and preventing healing because neither the body’s natural defenses or antibiotics are able to eradicate bacteria in a biofilm” [emphasis added] (p. 19, para. [0075]).


d. Appellant argues that the concentration of cationic surfactant, 0.9-1.7g/L, “constitutes a significant reduction—roughly 15%-- in a component that D1/Myntti teaches to be critical to efficacy” and “[t]he PTO already found this difference to be substantial and meaningful in US. Appl. No. 13/684,456, now issued U.S. Patent No. 9,314,017” (p. 13).
	The Examiner disagrees.
	Initially, the patentability of this case does not depend on prosecution history of another application. Each case is examined on its own merits. Further, that application was drawn to a different invention and the Examiners reasons for allowance , i.e. “none of the cited references teach or render obvious the claimed process for reducing bacterial colonization in or around a chronic ulcer”, would not be relevant here.
Furthermore, it is well settled, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.).
In this case, no evidence has been presented demonstrating the criticality of from 0.9 to 1.7 g/L cationic surfactant.  

e.  Appellant argues that the previous Office Action “did not rebut, or even attempt to rebut, Appellant’s presentation of secondary consideration” (p. 14).
However, Appellant does not specifically point-out what evidence was presented and not addressed.
Secondary considerations refer to evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc.  No evidence has been presented showing criticality of the claimed surfactant range, or comparative data illustrating superiority over the prior art, commercial success, a long-felt but unsolved need, failure of others, or skepticism of experts. 

II. Obvious-type Double Patenting

a. Appellant argues that the instant claims are not obvious over the claims of US 8,784,790 (‘790) patent insofar as it “absolutely requires more surfactant that do the claimed methods on appeal, setting a floor for efficacy of a required ingredient that is at least 15% higher than the maximum amount permitted in the claimed methods” (p. 15).
The Examiner disagrees.
The method claims of the ‘790 patent requires application of a  metal ion sequestering agent, a surfactant, buffering agent and an osmolarity greater than 900 milliosmoles of solute per liter.  The generic recitation of surfactant is not limited, in any way, causing it to read on surfactants in general, including the instant claimed 0.9 to 1.7 g/L cationic surfactant.

b. Appellant argues that the instant claims are also distinct from the claims of the ‘790 patent insofar as it does not claim a pH range of 2 to 4 (p. 16). 
The Examiner disagrees.
Claim 1 of the ‘790 patent also does not limit the method to a specific pH.  The recitation therein of the open-ended transitional phrase “comprising” causes the claim to read on additional unrecited elements, in this case, a pH of range of 2 to 4.

c. Appellant argues that the instant claims are distinct from the claims of the ‘790 patent insofar as they do not require debridement of a chronic wound (p. 16).
However, the claims are given their broadest reasonable interpretation in light of the specification (MPEP 2111).
Here, the debriding and applying step can be interpreted as a single step, especially in view of claim 2 of the ‘790 patent reciting, “wherein the debriding and applying steps are combined by applying the solvating system.”
Further, chronic wounds may also result from surgical wounds.  The specification of the ‘790 patent states, “The wound may have been caused or aggravated due to a variety of external factors including . . . surgery . . .” (col. 5, lines 8-10).

For the above reasons, it is believed that the rejections should be sustained.




/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.